DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2020 has been entered.
 Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show by identification of a reference symbol to specifications, “a solid back” of the vertical basket, as described in the specification at [0007] and [0041] and claims 1, 6 and 11.  
Additionally the drawings fail to show protrusion (224) as distinguishable from hanging opening (222) or the protrusion extending any amount into hanging opening as disclosed in the specifications at [0034] and in claims 1, 6 and 11 -”the hanger protrusion being a protrusion from the inner surface of the body. the hanger protrusion protruding less than a thickness of the solid back and exposed from the hanging opening”.


Specification
The amendment filed 6/3/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “The hanger protrusion 224 is depicted terminating within and exposed from the hanging opening 222 of the 
The original specifications merely state that “the protrusion 224 can mate securely with the hanging opening 222” while no structural form is provided in the specifications. The original drawings likewise do not provide further structure of protrusion (224) because protrusion (224) is indistinguishable from the opening (222). 
Because the structure of the protrusion in relation to the hanger opening as originally presented in the specifications and drawings merely identifies a mating connection between protrusion and hanging opening without further defined structure, the additional structural feature and or relationship disclosed between protrusion and hanging opening is considered new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 6 and 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 

Response to Amendment
	The amendments filed on 6/03/2020 have been entered. Applicant’s arguments have overcome the objection to the specification filed 3/3/2020. Accordingly, claims 1-20 remain pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tate (US 2,335,217) in view of Trainor (US 2,503,854).

Regarding claim 1, Tate discloses (Fig-2-3-4) a grilling system comprising: 
a body having an inner surface (interior of 10) with a hanger protrusion (19), and having a bottom floor (“ash pan” floor column 1 lines 47-50);
a vertical basket (18) having a spacer (72) and a perforated bottom (horizontal portion 20), the perforated bottom exposed from the bottom floor of the body by the spacer (legs 72 on floor (see figure 2) with “ash pan” on floor as disclosed above), the spacer extended between the vertical basket and the bottom floor, the spacer in direct contact with the bottom floor (spacer 72 shown below vertical basket and in bottom floor contact (see figure 2)) the vertical basket further including a grating (vertical portion 20) and a solid back (wall opposite vertical portion 20 of 18), the solid back having a hanging opening (where protrusion 19 extends through), the hanging opening configured to mate with the hanger protrusion for mounting the vertical basket onto the inner surface (see protrusion 19 through vertical basket 18) and the vertical basket for holding an ignited fuel source (“fire compartments” column 1 lines 9-12) and radiating heat through the grating; and 
a skewer (25) parallel to the grating, the skewer including a bracket (26) for securing a food product to the skewer.

However Trainor teaches (as best understood from Applicants amendment to claim) a hanger protrusion (10) being a protrusion from the inner surface of the body (8 and 10 are connected between two coupling bodies “Fig. 2 shows one application of the device to a pair of members 8 and 10, which are to be detachably connected.” (column 4, lines 6-27), little weight is given to the integral description of the protrusion to the inner surface of the body because making a component integral is obvious to try, see MPEP 2144.04 V. B. Making Integral), the hanger protrusion protruding less than a thickness of the solid back (8) and exposed from the hanging opening based on the vertical basket being mounted (it is unclear if Trainor anticipates the coupling members 10 and 8 to be integral to respective attached bodies, however it would be obvious to make any attached components with bodies integral, see MPEP 2144.04 V B. Making Integral).
The advantage of having a small protrusion depth, is to provide quickly securing components that have a snapping feedback when connected or disconnected (column 1-2, lines 33-2). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tate with Trainor, by replacing the insert-able rod protrusion system of the basket of Tate, with the feedback providing quick securing 

Regarding claim 3, Tate discloses the system of claim 1, Tate further discloses further comprising a removable pan (34) over the bottom floor of the body.

Regarding claim 4, Tate discloses the system of claim 1, Tate further discloses (Fig-6) wherein: the body includes a guide (31); and the skewer includes a groove (formed between 32 and 33) resting in the guide.

Regarding claim 5, Tate discloses the system of claim 1, Tate further discloses wherein the ignited fuel source is charcoal or wood (charcoal (column 1, 9-12)).

	Regarding claim 11, Tate discloses a method of manufacturing a grilling system comprising: 
providing a body having an inner surface (interior of 10) with a hanger protrusion (19), and having a bottom floor (“ash pan” floor column 1 lines 47-50); mounting a vertical basket (18) to the body, the vertical basket having a spacer (legs 72) and a perforated bottom (horizontal portion 20), the perforated bottom exposed from the bottom floor of the body by the spacer (legs 72 on floor (see figure 2) with “ash pan” on floor as disclosed above), the spacer extended between the vertical basket and the bottom floor (spacer 72 shown below vertical basket and in bottom floor contact (see figure 2)), the spacer in direct contact with the bottom floor (see figure 2 having spacer 
mounting a skewer (25) to the body parallel to the grating, the skewer including a bracket (26) for securing a food product to the skewer.
Tate is silent regarding the hanger protrusion being a protrusion from the inner surface of the body, the hanger protrusion protruding less than a thickness of the solid back and exposed from the hanging opening based on the vertical basket being mounted. 
However Trainor teaches (as best understood from Applicants amendment to claims) a hanger protrusion (10) being a protrusion from the inner surface of the body (8 and 10 are connected between two coupling bodies “Fig. 2 shows one application of the device to a pair of members 8 and 10, which are to be detachably connected.” (column 4, lines 6-27), little weight is given to the integral description of the protrusion to the inner surface of the body because making a component integral is obvious to try, see MPEP 2144.04 V. B. Making Integral), the hanger protrusion protruding less than a thickness of the solid back (8) and exposed from the hanging opening based on the vertical basket being mounted (it is unclear if Trainor anticipates the coupling members 10 and 8 to be integral to respective attached bodies, however it would be obvious to 
The advantage of having a small protrusion depth, is to provide quickly securing components that have a snapping feedback when connected or disconnected (column 1-2, lines 33-2). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tate with Trainor, by replacing the insert-able rod protrusion system of the basket of Tate, with the feedback providing quick securing integral protrusion of Trainor, to quickly secure components and provide a snapping feedback to the operator.

Claims 2, 6, 8-10, 12, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tate in view of Trainor and in further view of Luschen (US 3,742,838).

Regarding claim 2, Tate discloses the system of claim 1, Tate further discloses further comprising a rotisserie motor (motive power by rotisserie rod handle 29) coupled to the body (via 28) and to the skewer for rotating the skewer.
Tate is silent regarding the rotisserie motor being an electrically motivated device, however automating a manual activity would be obvious to try, see MPEP 2144.04 III. Automating a Manual Activity.
Further Luschen teaches (Fig-2) an electric motor (48) turned rotisserie rod (64). 

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Tate with Luschen, by adding to the motive power means of rotisserie revolution, the electrical motor of Luschen, to automate the turning of the rotisserie rod. 

Regarding claim 6, Tate discloses (Fig-1-3-6) a grilling system comprising: a body having an inner surface (interior of 10) with a hanger protrusion (19), having a bottom floor (“ash pan” floor column 1 lines 47-50), and having a hole (skewer 25 extending through 27); 
a vertical basket (18) having a spacer (72) and a perforated bottom (horizontal portion of 20), the perforated bottom exposed from the bottom floor of the body by the spacer (legs 72 on floor (see figure 2) with “ash pan” on floor as disclosed above), the spacer extended between the vertical basket and the bottom floor, the spacer in direct contact with the bottom floor (spacer 72 shown below vertical basket and in bottom floor contact (see figure 2)), the vertical basket further including a grating (vertical portion of 20) and a solid back (wall opposite vertical portion 20 of 18), the solid back having a hanging opening (where protrusion 19 extends through), the hanging opening 
a skewer (25) parallel to the grating, the skewer including a bracket (26) for securing a food product to the skewer; and 
a rotisserie motor (29) coupled to the body, the skewer extending through the hole and coupling with the rotisserie motor.
Tate is silent regarding the hanger protrusion being a protrusion from the inner surface of the body, the hanger protrusion protruding less than a thickness of the solid back and exposed from the hanging opening based on the vertical basket being mounted. 
However Trainor teaches (as best understood from Applicants amendment to claim) a hanger protrusion (10) being a protrusion from the inner surface of the body (8 and 10 are connected between two coupling bodies “Fig. 2 shows one application of the device to a pair of members 8 and 10, which are to be detachably connected.” (column 4, lines 6-27), little weight is given to the integral description of the protrusion to the inner surface of the body because making a component integral is obvious to try, see MPEP 2144.04 V. B. Making Integral), the hanger protrusion protruding less than a thickness of the solid back (8) and exposed from the hanging opening based on the vertical basket being mounted (it is unclear if Trainor anticipates the coupling members 10 and 8 to be integral to respective attached bodies, however it would be obvious to make any attached components with bodies integral, see MPEP 2144.04 V B. Making Integral).

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tate with Trainor, by replacing the insert-able rod protrusion system of the basket of Tate, with the feedback providing quick securing integral protrusion of Trainor, to quickly secure components and provide a snapping feedback to the operator.
Tate is silent regarding the rotisserie motor being an electrically motivated device, however automating a manual activity would be obvious to try, see MPEP 2144.04 III. Automating a Manual Activity.
Further Luschen teaches (Fig-2) an electric motor (48) turned rotisserie rod (64). 
The advantage of a motor on a rotisserie, is to provide an automated turning of the rotisserie rod “it will be seen that the housing is also adapted to alternately accommodate a food holding member in the form of a spit or rod 40, having at one end thereof a spindle 42 carrying a handle 40, and having at the other end thereof a preferably squared portion 46 adapted to be received within a chuck 47 of a motor 48 which may be mounted on one of the end walls 22” (column 2, lines 40-55).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Tate with Luschen, by adding to the motive power means of rotisserie revolution, the electrical motor of Luschen, to automate the turning of the rotisserie rod. 

Regarding claim 8, Tate discloses the system of claim 6, Tate further discloses wherein the body has a round shape, a square shape, or a rectangular shape (rectangular, between figures 1 and 2) when viewed from a top.

Regarding claim 9, Tate discloses the system of claim 6, Tate is silent regarding further comprising a hood covering coupled to the body.
However Luschen teaches a hood covering (26) coupled (hinge 28) to the body.
The advantage of a hood covering coupled to the body, is to close the top of the grill when not using cover for holding cooking related items (column 1-2 lines 51-10). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was made, to modify Tate with Luschen, by adding to the topless grilling system of Tate the attached cover system of Luschen, to close the top of the grill when not using cover for holding cooking related items.

Regarding claim 10, Tate discloses the system of claim 6, Tate further discloses wherein the skewer is centered vertically with respect to the grating (shown equally distanced between gratings).

Regarding claim 12, Tate discloses the method of claim 11, Tate further discloses the method comprising coupling (via 28) a rotisserie motor (motive power by rotisserie rod handle 29) to the body and to the skewer for rotating the skewer.

Further Luschen teaches (Fig-2) an electric motor (48) turned rotisserie rod (64). 
The advantage of a motor on a rotisserie, is to provide an automated turning of the rotisserie rod “it will be seen that the housing is also adapted to alternately accommodate a food holding member in the form of a spit or rod 40, having at one end thereof a spindle 42 carrying a handle 40, and having at the other end thereof a preferably squared portion 46 adapted to be received within a chuck 47 of a motor 48 which may be mounted on one of the end walls 22” (column 2, lines 40-55).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Tate with Luschen, by adding to the motive power means of rotisserie revolution, the electrical motor of Luschen, to automate the turning of the rotisserie rod. 

Regarding claim 13, Tate discloses the method of claim 11, Tate further discloses the method comprising providing a removable pan (34) over the bottom floor of the body.

Regarding claim 14, Tate discloses the method of claim 11, Tate further discloses (Fig-6) wherein: providing the body includes providing the body having a guide (31); and mounting the skewer includes mounting the skewer having a groove (formed between 32 and 33) resting in the guide. 

Regarding claim 15, Tate discloses the method of claim 11, Tate further discloses wherein mounting the vertical basket for holding the ignited fuel source includes mounting the vertical basket for holding charcoal or wood (“charcoal grill” column 1, lines 9-13)).

Regarding claim 16, Tate discloses the method of claim 11, Tate further discloses (Fig-1-6) wherein providing the body includes providing the body having a hole (skewer 25 through 27); and further comprising coupling a rotisserie motor (motive power by rotisserie rod handle 29) to the body (via 28) and to the skewer with the skewer extending through the hole in the body to the rotisserie motor.
Tate is silent regarding the rotisserie motor being an electrically powered device, however automating a manual activity would be obvious to try, see MPEP 2144.04 III. Automating a Manual Activity.
Further Luschen teaches (Fig-2) an electric motor (48) turned rotisserie rod (64). 
The advantage of a motor on a rotisserie, is to provide an automated turning of the rotisserie rod “it will be seen that the housing is also adapted to alternately accommodate a food holding member in the form of a spit or rod 40, having at one end thereof a spindle 42 carrying a handle 40, and having at the other end thereof a preferably squared portion 46 adapted to be received within a chuck 47 of a motor 48 which may be mounted on one of the end walls 22” (column 2, lines 40-55).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Tate with Luschen, by adding to the motive 

Regarding claim 18, Tate discloses the method of claim 16, Tate further discloses (Fig-1-2) wherein providing the body includes providing the body having a round shape, a square shape, or a rectangular shape when viewed from a top (rectangular as seen between figures 1 and 2).

Regarding claim 19, Tate discloses the method of claim 16, Tate is silent regarding further comprising a hood covering coupled to the body.
However Luschen teaches a hood covering (26) coupled (hinge 28) to the body.
The advantage of a hood covering coupled to the body, is to close the top of the grill when not using cover for holding cooking related items (column 1-2 lines 51-10). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was made, to modify Tate with Luschen, by adding to the topless grilling system of Tate the attached cover system of Luschen, to close the top of the grill when not using cover for holding cooking related items.


Regarding claim 20, Tate discloses the method of claim 16, Tate further discloses (Fig-1) wherein the mounting the skewer includes mounting the skewer centered vertically (shown equal distance between grating 20) with respect to the grating.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tate in view of Trainor and Luschen and in further view of Lu (US 2010/0282235 A1).


Regarding claim 7, Tate discloses the system of claim 6, Tate further discloses wherein the body further includes input vents (13) for controlling an amount of air that can be input into the grilling system.
Tate is silent regarding wherein the vents are adjustable.
However Lu teaches (Fig-3-6) adjustable vents (38, 48) (regulating vents regulate air flow [0030]).
The advantage of adjustable vents is to regulate dampening of the cooking system [0030].
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tate with Lu, by adding to the open vent system of Tate, the controlled dampening system of Lu, to regulate the dampening of the cooking system.

Regarding claim 17, Tate discloses the method of claim 16, Tate further discloses wherein providing the body further includes providing the body having input vents (13) for controlling an amount of air that can be input into the grilling system.
Tate is silent regarding wherein the vents are adjustable.
However Lu teaches (Fig-3-6) adjustable vents (38, 48) (regulating vents regulate air flow [0030]).

Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tate with Lu, by adding to the open vent system of Tate, the controlled dampening system of Lu, to regulate the dampening of the cooking system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The wall protrusion as currently amended by Applicant is now cited to new reference Trainor (US 2,503,854).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abraham Ibrahime can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER h KIRKWOOD/
Examiner, Art Unit 3761

/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726